SILVESTRI, Senior Judge,
concurring and dissenting.
I join with the majority in affirming the trial court but dissent from their denial of the request of the Department of Transportation for an award of costs and counsel fees under Pa.R.A.P. 2744 by reason of Appellant’s appeal being frivolous.
The majority under “1. Admission” of their opinion sets forth succinctly “that nothing in the law provides that a motorist’s admission of driving under the influence of alcohol excuses him from his statutory duty of consenting to an alcohol test.”
The majority, under “2. Frivolous Appeal” distinguishes this case from Pedick and Roney, which in my view, is a distinguishment without difference. Accordingly, I would grant the department’s request for an award of costs and counsel fees.